Citation Nr: 1217200	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  09-29 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for gastroesophageal reflux disease.

3.  Entitlement to service connection for musculoskeletal chest pain.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1988 to October 1988 and from January 1990 to November 1998.  This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed sleep apnea cannot be reasonably disassociated from his military service.

2.  The Veteran's currently diagnosed gastroesophageal reflux disease (GERD) cannot be reasonably disassociated from his military service.

3.  The evidence of record does not show a current diagnosis for musculoskeletal chest pain.


CONCLUSIONS OF LAW

1.  Sleep apnea was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

2.  GERD was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  Musculoskeletal chest pain was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  With respect to the issues of entitlement to service connection for sleep apnea and GERD, the Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

With respect to the Veteran's claim denied herein, the RO's May 2008 letter advised the Veteran of the necessary elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This notice was provided prior to an initial unfavorable decision on the claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  With respect to the Dingess requirements, the RO's May 2008 notice letter provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and 

clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records as well as all of his identified and available post-service treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has provided the Veteran with a VA examination to determine the etiology of any musculoskeletal chest pain found; however, no specific diagnosis was made for musculoskeletal chest pain.  38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including peptic ulcers, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease 

initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The Veteran in this case is seeking service connection for sleep apnea, GERD and musculoskeletal chest pain.  He claims that the onset of these conditions was while he was on active duty.

The Veteran's January 1990 service enlistment examination is negative for any sleep or gastrointestinal (GI) disorder, or any chest pain.  In July 1991, the Veteran answered positive for stomach or belly pain, nausea, diarrhea, or bloody bowel movements, and nightmares or trouble sleeping.  In a November 1993 service treatment report, the Veteran complained of chest pain and nausea.  He reported difficulty swallowing and breathing.  He also reported sensation to vomit.  The assessments were peripheral vascular disease and reflux.  The recommended treatment was "consider Zantac or Reglan."  A July 1995 service treatment report reflects that x-ray of the chest was normal.  A December 1996 service treatment report stated that the Veteran had a three week history of abdominal cramps and 

intermittent diarrhea.  The assessment was nonspecific abdominal pain of uncertain etiology but the treating physician stated that it might be secondary to gastritis.  On his November 1998 separation examination, the Veteran reported frequent trouble sleeping.  He denied frequent indigestion or stomach or intestinal trouble.

A March 2000 VA treatment report noted the Veteran's report of chest pain in the previous month while running and shortness of breath.  The assessment was asthma.
In a March 2000 VA examination report, the Veteran stated that he was out of breath all the time and that when he walked one mile he would also get pain across the anterior chest wall area, which was diagnosed to be pulmonary-related.  It was noted that the Veteran had a cardiac angiogram performed in the previous year, which ruled out any coronary artery disease.

In May and October 2000, the Veteran was placed on limited physical profile due to asthma and chest pain.  Reserve service treatment records show that the Veteran was seen for asthma and chest pain in June 2002.  The assessment was rule out coronary artery disease.

A March 2001 VA treatment report noted the Veteran's history of chest pain, constantly occurring in the past few months.  The assessment was chest pain, possibly costochondritis.

In a June 2004 VA treatment report, the Veteran visited the emergency room with a chief complaint of chronic chest pain for 4 years and shortness of air.  It was noted that the Veteran had a history of asthma but no history of a cardiac disorder.  In a July 2004 VA treatment report, the Veteran stated that he needed refill on his Zomig and GERD medicine.

An April 2006 VA emergency room note reflects that the Veteran was seen with a chief complaint of GERD and headaches in the morning.  He reported a history of intermittent left-sided chest pain for 7 to 8 years on a daily basis.  He described that 

the pain was dull with occasional radiation to left arm associated with diaphoresis and shortness of breath.  The diagnosis was reflux esophagitis.  The Veteran reported that he had been waking up at night gasping for air for 7 years.  Following laboratory and electrocardiography consultations, it was noted that musculoskeletal chest pain was suspected.

In a May 2006 VA treatment report, the Veteran was seen with a chief complaint of sleep apnea.  The assessment was rule out obstructive sleep apnea for snoring, headaches, and fatigue.

In a December 2006 VA treatment report, the Veteran complained of daytime sleepiness for about 7 years.  His wife told him that he stopped breathing in his sleep and woke up gasping for air.  Following a sleep study in February 2007, the impression was obstructive sleep apnea without oxygen desaturations, without nocturnal myoclonus or periodic leg movements.

An April 2007 VA treatment report stated that a continuous positive airway pressure (CPAP)/ bilevel positive airway pressure equipment was issued after a sleep study.

A January 2008 VA examination was conducted.  The VA examiner indicated that the Veteran's claims file was reviewed.  The Veteran gave a history of GERD since 1995 when he was stationed in Germany.  He reported that he experienced heartburn and regurgitation, for which he went to the Military Coalition (TMC) for evaluation and was told to have GERD; however, no testing was conducted at that time.  He tried a few different medications, which was only partially helpful.  After separation from service, he had been visiting the emergency room for evaluation of his persistent heartburn and regurgitation.  He was told that he had GERD but no formal testing was ordered.  He was currently taking Nexium medication daily, which was partially helpful.  Current symptoms included heartburn, regurgitation and nausea.  On a barium study, the impressions were some irregularity in the 

anterior wall of the mid thoracic esophagus; Schatzki's ring with a small hiatal hernia; and GERD.  

With regard to musculoskeletal chest pain, the Veteran related that he first experienced chest pain while he was stationed in Ft. Stewart, Georgia, at which time he was seen in emergency.  He stated that he went to the TMC more than once for this condition and was told that it was likely musculoskeletal chest pain or possibly GERD.  He continued to have chest pain after military separation and the diagnosis was musculoskeletal chest pain.  The Veteran stated that he went to a private cardiologist and had a stress test for shortness of air with chest pain; however, the results were normal.  He also mentioned that he had a heart catheterization around 2001, which did not show any coronary artery disease or previous myocardial infarction.  The examiner noted that there was insufficient clinical evidence to warrant the diagnosis of acute or chronic musculoskeletal chest pain or residuals thereof.  On physical examination, the anterior chest was slightly tender to pressure.  There was no abnormal test results associated with this condition.

With regard to sleep apnea, the Veteran reported that in 1998 while he was stationed in Germany, the Veteran was seen in emergency for snoring and difficulty breathing at night.  He was treated with oxygen acutely and was told that he likely had sleep apnea; however, no sleep study was performed while he was in service.  Since separation from service, the Veteran continued to have symptoms of daytime fatigue and hypersomnolence, for which obstructive sleep apnea was diagnosed in 2007 on a sleep study.  He was prescribed a CPAP machine for night time use.

As the etiology of sleep apnea, the examiner opined that it was "less likely as not caused by or a result of military service."  In support of this opinion, the examiner stated that service medical records showed no complaints or symptoms, or diagnosis of obstructive sleep apnea.

As to the etiology of GERD, the examiner opined that the Veteran's currently diagnosed GERD was "less likely as not caused by or a result of military service."  

In support of this opinion, the examiner noted that on his 1998 separation examination the Veteran denied indigestion or a stomach disorder.  The examiner further noted that there was only one documentation in 1993 in service of the Veteran being seen for possible GERD with symptoms of chest pain with nausea, difficulty swallowing with acute shortness of breath, and that some of these symptoms were also suggestive of asthma.  The examiner stated that the Veteran was not seen for GERD symptoms or prescribed medication until 2004 when he was seen in the VA Medical Center emergency and that he had no formal testing to confirm GERD diagnosis until January 2008.

In a July 2008 letter, the Veteran's private physician, E.G., M.D. stated that the Veteran's service treatment records, as well as all his VA treatment records, were reviewed.  Dr. G. noted that while in service, the Veteran complained of sleep disturbance and unexplained weight loss in October 1993 in Ft. Stewart, Georgia, and that subsequent manifestations of the same chronic sleep disturbance were noted in his medical records.  Dr. G. further noted that the Veteran in the April 2006 VA emergency visit complained that the VA hospital had misdiagnosed his symptoms of waking up at night gasping for air for several years.  The Veteran was referred to a sleep specialist at that time and a sleep study results revealed moderate obstructive sleep apnea.  Based on the foregoing evidence, Dr. G. opined that the etiology of the Veteran's symptoms of chronic sleep disturbance, difficulty breathing while sleeping, gasping for air, apnea and vomiting sensation , which were manifested while in service were due to more current diagnosis of obstructive sleep apnea.

In a separate July 2008 letter, Dr. G. noted that a review of the Veteran's medical records revealed several in-service diagnoses of musculoskeletal chest pain, dating from November 1993 to November 1998.  Specifically, the symptoms manifested in service included continuing chest pain, difficulty swallowing and sensation to vomit.  Based on the foregoing, Dr. G. concluded that the Veteran's musculoskeletal chest pain was more likely related to or aggravated by GERD that he experienced while in military service.

In a May 2009 letter, the Veteran's mother stated that when the Veteran returned from Operation Desert Storm, he experienced irregular snoring and gasping for air during sleep, with problems with falling asleep during the day.  She further stated that he did not have a history of chest pain prior to his service and that the onset of the chest pain was while he was in service.

In a June 2009 VA treatment report, the Veteran reported chest pain with "stabbing movements at times," and that it was hard to tell if it was due to his asthma or anxiety.

Sleep Apnea and GERD

Based on the totality of the evidence, and with application of the benefit of the doubt rule of 38 U.S.C.A. § 5107(b), the Board finds that the Veteran has sleep apnea and GERD related to his military service.  

Initially, the record includes current diagnoses of both disorders.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

The Veteran's private physician, Dr. G., has linked the Veteran's currently diagnosed obstructive sleep apnea to the complaints of sleep disturbance in service.  In July 2008, Dr. G. opined that the Veteran's symptoms of chronic sleep disturbance, difficulty sleeping and gasping for air that manifested while in service were due to his obstructive sleep apnea, more recently diagnosed in February 2007.  

With regard to GERD, Dr. G. stated that the Veteran's chest pain was related to "GERD that [the Veteran] experienced while in military service."  Ultimately, Dr. G. provided an opinion that the Veteran's in-service complaints of continuing chest pain, difficulty swallowing, nausea and sensation to vomit were manifestations of his currently diagnosed GERD.

In rendering this opinion, Dr. G. not only reviewed the Veteran's service treatment records and all VA medical records, but also considered the Veteran's reported history.  In this regard, the Veteran is competent to attest to the factual matters of which he had first-hand knowledge, such as observable symptoms regarding sleep disturbance, gasping for air during his sleep, chest pain and nausea.  See Layno v. Brown, 6 Vet. App. 465 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."); see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Dr. G. noted that while sleep apnea or GERD was not diagnosed for several years after the Veteran was discharged from service and had a formal sleep test and upper GI study, various in-service and post-service complaints, to include sleep disturbance and chest pain were manifestations of his currently diagnosed sleep apnea and GERD.

The January 2008 VA examiner, following a review of the claims file, provided a contrasting opinion.  The examiner opined that the Veteran's sleep apnea and GERD were "less likely as not caused by or a result of military service."  The negative opinion was based on a rationale that service medical records showed no complaints or symptoms, or diagnosis of obstructive sleep apnea.  With regard to GERD, the examiner noted that there was only one documentation in 1993 in service of the Veteran being seen for possible GERD and that he was not seen for GERD symptoms or prescribed medication until 2004.  However, the examiner failed to address the Veteran's reported symptoms of sleep disturbance, gasping for air at night, heartburn, and regurgitation during and after service, as well as the Veteran's documented complaints of trouble sleeping as noted in the July 1991 service treatment report and on his November 1988 separation examination.  The Board therefore gives more probative weight to the conclusion reached by Dr. G., who not only thoroughly reviewed all of the Veteran's medical records but also considered the Veteran's reported symptoms since his military service.

Accordingly, applying the doctrine of reasonable doubt, the Board finds that service connection for sleep apnea and GERD cannot be reasonably disassociated from his 

military service, and therefore service connection for these disorders is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Musculoskeletal Chest Pain

While the service and post-service treatment records show the Veteran's intermittent complaint of chest pain, there is no evidence of record showing a currently diagnosed disorder of musculoskeletal chest pain.  

The March 2000 VA treatment report noted an assessment of asthma for the Veteran's complaint of chest pain and shortness of breath.  The March 2000 VA examination report also stated that the Veteran's pain across the anterior chest wall area was diagnosed to be pulmonary-related and that a cardiac angiogram performed in the previous year ruled out any coronary artery disease.  However, service connection for asthma is already in effect.  Additionally, while Dr. G. concluded that the Veteran's musculoskeletal chest pain was more likely related to GERD.  The Board has granted service connection for GERD herein.

The March 2001 VA treatment report noted an assessment of probable costochondritis for the Veteran's chest pain.  However, the medical evidence of record does not show a current diagnosis of costochondritis.  Specifically, the January 2008 VA examination did not reveal a diagnosis of acute or chronic musculoskeletal chest disorder.  The VA examination found that on clinical examination, there was no abnormal test results associated with this condition.

"Congress specifically limits entitlement for service- connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence of a current disability, service connection for musculoskeletal chest pain is not warranted.

The evidence supports that the Veteran has experienced musculoskeletal chest pain since his military service, and the Board finds that the lay statements of record are competent and credible evidence for the presence of the Veteran's chest pain.  See Barr, 21 Vet. App. at 307.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The evidence of record shows that the complaints of musculoskeletal chest pain has been determined to be a symptom of the Veteran's service-connected asthma or service-connected GERD.  However, there is no medical evidence that the Veteran has a current diagnosis of a separate and distinct musculoskeletal disorder rather than just symptoms of a service-connected disorder.  Accordingly, the preponderance of the evidence is against this claim for service connection and the doctrine of reasonable doubt is not for application.  Gilbert, 1 Vet. App. at 54.  Accordingly, service connection for musculoskeletal chest pain is not warranted.


ORDER

Service connection for sleep apnea is granted.

Service connection for GERD is granted.

Service connection for musculoskeletal chest pain is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


